
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 488
		IN THE HOUSE OF REPRESENTATIVES
		
			December 7, 2011
			Mr. Bishop of New
			 York (for himself and Mr.
			 Hanna) submitted the following resolution; which was referred to
			 the Committee on Armed
			 Services
		
		RESOLUTION
		Honoring Americans who served as volunteers
		  for the United States Office of Civilian Defense during World War
		  II.
	
	
		Whereas the spread of warfare across Europe and Asia led
			 to the establishment on May 20, 1941, of the United States Office of Civilian
			 Defense by Executive Order 8757 of President Franklin D. Roosevelt, to
			 assure effective coordination of Federal relations with State and local
			 governments engaged in defense activities, to provide for necessary cooperation
			 with States and local governments in respect to measures for adequate
			 protection of the civilian population in emergency periods, to facilitate
			 constructive civilian participation in the defense program, and to sustain
			 national morale;
		Whereas the December 7, 1941, attack by the Empire of
			 Japan on Pearl Harbor, Hawaii, precipitated the entry of the United States into
			 the worldwide conflict and signaled a new era of warfare that demanded new
			 efforts to protect the people of the United States from airborne assault by an
			 overseas enemy;
		Whereas in response to this new threat, the United States
			 Office of Civilian Defense mobilized millions of volunteers to participate in
			 efforts to enhance the preparedness of the United States in case of attack,
			 including fire protection, communication and logistics, construction of bomb
			 shelters, and air raid blackout drills;
		Whereas thousands of Americans unable to serve in the
			 United States Armed Forces volunteered their service as Air Raid Wardens in
			 communities across the United States during World War II, contributing to
			 America’s defense against potential enemy assault and the ultimate victory of
			 the Allied nations;
		Whereas a training manual distributed to Air Raid Wardens
			 during World War II noted that In the system of civilian defense, the
			 Air Raid Warden occupies the key position. He is the field officer under whose
			 supervision the efforts of the civilian population are directed in the
			 tremendous task of effective defense. Through the Air Raid Wardens, civilian
			 activity is coordinated with that of the police and fire departments and other
			 vital services.;
		Whereas training manuals distributed to Air Raid Wardens
			 included I am an Air Raid Warden, by Frank W. Atherton, Chief
			 Air Raid Warden, 1st District, United States Citizens’ Defense Corps of
			 Michigan, which read, in part that I am an Air Raid Warden. My country,
			 my state and my community have given me many pleasant and fruitful years and
			 now in time of trouble I feel that it is my duty to do my part in the work
			 assigned to me in helping to reduce to a minimum any harm that may come from
			 without or within.; and
		Whereas Tony Pastor and His Orchestra released a song in
			 1942, titled Obey Your Air Raid Warden, which was widely
			 distributed as a public service announcement and contained the following
			 lyrics: One, be calm. Two, get under shelter. Three, don’t run. Obey
			 your air-raid warden. Four, stay home. Five, keep off the highway. Six, don’t
			 phone. Obey your air-raid warden. There are rules that you should know, What to
			 do and where to go, When you hear the sirens blow, Stop, look, and listen.
			 Seven, don’t smoke. Eight, help all the kiddies. Most of all, obey your
			 air-raid warden. Stop, look, and listen. Dim the lights, Wait for information,
			 Most of all, obey your air-raid warden. Stop the panic, Don’t get in a huff,
			 Our aim today is to call their bluff. Follow these rules and that is enough.
			 Obey your air-raid warden.: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors the service
			 of Air Raid Wardens and all other Americans who volunteered for service for the
			 United States Office of Civilian Defense during World War II;
			(2)recognizes the
			 important contributions of Air Raid Wardens and other volunteers of the United
			 States Office of Civilian Defense to public safety, morale, and victory;
			 and
			(3)encourages
			 surviving Air Raid Wardens and other volunteers of the United States Office of
			 Civilian Defense during the World War II to record and permanently preserve
			 stories of their service for future generations.
			
